Citation Nr: 1438388	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from November 6, 1944 to December 4, 1944 and from June 29, 1945 to August 13, 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's claimed stressors indicate fear of hostile or terrorist activity, but did not occur during the Veteran's active service; the Veteran's claimed in-service stressors are not verified. 

2.  The Veteran does not have a diagnosis of PTSD that is a result of verified in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with a VCAA notification letter in December 2007 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial agency of original jurisdiction (AOJ) adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service personnel records and VA treatment records and the report of an October 2011 fee-basis examination were reviewed by both the AOJ and the Board.  

Service treatment records have been found to be unavailable.. In cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  All procedures to obtain any potentially missing service treatment records were correctly followed, and since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records. 38 C.F.R. § 3.159(c)(2) and (3).  The Board observes that the Veteran's case turns on post-service medical evidence and his personnel records.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 
With regard to the VA examination and opinion, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Although the examiner's conclusion is inconsistent with medical evidence, the examiner offered an explanation for the inconsistency, and there is nothing to suggest that the clinical findings and diagnosis are not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  Thus, the Board finds the October 2011 VA examination to be adequate for rating purposes.  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010). 

The Veteran has a diagnosis of PTSD for the purposes of this appeal.  He was diagnosed with PTSD in accordance with the diagnostic criteria in the DSM-IV in January 2008 by a VA psychologist after a mental health intake assessment. See 38 C.F.R. § 4.125.  The Veteran was afforded a VA examination in October 2011 after which the examiner diagnosed age-related cognitive decline, and stated that the Veteran did not meet the criteria for PTSD.  However, the examiner also indicated that the Veteran's cognitive decline occurred after his PTSD diagnosis in January 2008 and that the decline may have resolved the PTSD symptoms.  Nevertheless, the Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, for the purposes of this claim, the Veteran has a current PTSD disability. 

Moreover, the Veteran's PTSD diagnosis was based on events that presented fear of hostile military or terrorist activity, and as the diagnosis was made by a VA psychologist, the Veteran's statements as to his stressors may be sufficient to establish the occurrence of the stressors.  Nevertheless, while the Veteran is competent to describe these events, the accounts of the stressors by the Veteran are not credible.  

The Veteran has reported combat-related stressors from his World War II merchant marine service when his ship, the Tela, was torpedoed in June 1942.  Survivors were then picked up by a Canadian vessel, the Port Montreal, which was also torpedoed.  As indicated above, the Veteran did not have service in 1942; his active service dates were from November 6, 1944 to December 4, 1944 and June 29, 1945 to August 13, 1945.  Certificates of Discharge provided by the United States Coast Guard show that the Veteran had service in 1944 aboard the Moose Peak and in 1945 aboard the SS Toteca.  This service qualifies as active service because it was oceangoing service in the United States Merchant Marine between December 7, 1941 and August 15, 1945.  38 C.F.R. § 3.7(x)(15) (2013).  After this active duty, he had service in late 1945 to early 1946 on board the Edward Rutledge and in late 1946 on board the James Sheriden.  Records show that the Edward Rutledge was also torpedoed, but also in 1942.  In light of these facts, the Board concludes that the Veteran's accounts of his stressor events on Board the Tela and Port Montreal are not credible evidence of the occurrence of the reported stressors.  

Under the revised regulations governing service connection for PTSD, the Veteran's assertions may be sufficient to verify the occurrence of stressor events, but nothing in the regulation requires that the Veteran's statements be so accepted in the face of contradictory evidence that shows the Veteran's accounts of his stressor events to be inaccurate.  Therefore, the Board determines that the Veteran's lay statements are not sufficient to verify his reported stressors and that his stressors are not verified.  The stressors the Veteran reported are not consistent with the places, types, and circumstances of his service.

The Veteran's representative argued that additional information regarding the S.S. Tela should be obtained, but the Board finds that the veteran's dates of service are verified and there is no need to further develop for information on the S.S. Tela which was torpedoed two years before the Veteran's active service.

Accordingly, the Board concludes that the Veteran does not have PTSD as a result of a verified in-service stressor.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD. Therefore, his claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


